


Exhibit 10.1


PIXELWORKS, INC.
2012 EXECUTIVE EMPLOYMENT AGREEMENT
This Agreement (the “Agreement”) is effective as of November 2, 2012 (the
“Effective Date”), by and between Bruce Walicek (the “Executive”) and
Pixelworks, Inc., an Oregon corporation (the “Company”).
AGREEMENT
In consideration of the mutual covenants herein contained, the parties agree as
follows:
1.     Employment. The Company employs Executive as Chief Executive Officer.
(a)    Compensation and Options. Company employs Executive at the base salary
defined in Exhibit A, with the bonus plan defined in Exhibit A, and with the
option award defined in Exhibit A. The Company shall pay all bonus payments to
Executive no later than March 15 of the year following the year in which a bonus
is earned.
(b)    At Will. Executive acknowledge that the Executive's employment is and
shall continue to be at-will, as defined under applicable law. Company or
Executive may terminate this Agreement by notice pursuant to Section 3(b)
hereof. If the Executive's employment terminates for any reason, the Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or as may otherwise be established
under the Company's then existing employee benefit plans or policies at the time
of termination, subject to Section 14(b) hereof.
(c)    Duties. Executive shall perform such officer level duties and have such
officer level authority and responsibility as is usual and customary for a Chief
Executive Officer, plus any additional officer level duties as may reasonably be
assigned from time to time by the Board, including but not limited to providing
services as an officer and/or as a member of the boards of directors to one or
more of the Company's subsidiaries or affiliates. Executive shall perform the
duties and carry out the responsibilities assigned to Executive, to the best of
his ability, in a trustworthy, businesslike and efficient manner for the purpose
of advancing the business of the Company and shall comply with the Company's
policies and procedures, as generally in effect from time to time, in all
material respects. Except as otherwise approved by the Board in writing,
Executive shall devote substantially all of his business time to the performance
of his duties under this Agreement.
2.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Cause. “Cause” shall mean Executive engaged in any one or more of the
following: (i) an act of dishonesty, fraud or misconduct relating to Executive's
responsibilities with the Company that in the reasonable judgment of the Board
of Directors materially and adversely

PAGE 1 - Employment Agreement

--------------------------------------------------------------------------------




affects the Company; (ii) conviction of a felony or other crime involving moral
turpitude that in the reasonable judgment of the Board of Directors materially
and adversely affects the Company; (iii) repeated willful failure to perform
Executive's duties as an employee or officer of the Company and the failure to
effect such cure within thirty (30) days after written notice of such violation
or breach is given to Executive; or (iv) the willful violation of any material
Company policy or procedure, or breach of any material provision of this
Agreement or other agreement with the Company, and if such violation or breach
is susceptible of cure, the failure to effect such cure within thirty (30) days
after written notice of such violation or breach is given to Executive.
(b)    Change of Control. “Change of Control” shall mean the occurrence of any
of the following events:
(i)    the approval by shareholders of the Company of a merger or consolidation
of the Company with any other corporation, or of a subsidiary of the Company
with any other corporation, other than a merger or consolidation which would
result in effective voting control over the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
(ii)    the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets;
(iii)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company's then outstanding voting securities; or
(iv)    a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors who are either
identified in (A) or identified as their successors elected under this clause
(B).
(c)    Good Reason Event. A “Good Reason Event” shall be any of the following:
(i) without the Executive's express written consent, a material diminution of
the Executive's duties, authority or responsibilities; (ii) without the
Executive's express written consent, a reduction by the Company of the
Executive's total compensation (base salary and bonus) and Company-provided
benefits;; (iii) without the Executive's express written consent, the imposition
of a requirement that Executive's primary place of employment be at a facility
or a location more than fifty (50) miles from the Executive's current work
location, provided that such requirement to relocate materially increases the
Executive's commute; or (iv) the failure of the Company to obtain the assumption
of this Agreement by any successors contemplated in Section 7 below. With
respect to item (i), continuation of employment as the executive

PAGE 2 - Employment Agreement

--------------------------------------------------------------------------------




effectively in charge of delivering results from a continuation of the Company's
business (however that continuation may be legally organized) in the hands of a
successor owner, shall not constitute a material diminution of Executive's
duties, authority, or responsibilities.
(d)    Involuntary Termination. “Involuntary Termination” shall mean (i) any
termination of the Executive's employment by the Company which is not effected
for valid Cause; or (ii) any termination by the Executive for Good Reason.
(e)    Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.
3.    Term and Termination of Agreement.
(a)    Term. Mr. Walicek's term in office, and measurement of any
seniority-dependent benefits the Company may from time to time make available,
shall be measured from January 1, 2008. This Agreement shall continue until
terminated by either party as provided under this Section 3.
(b)    Notice of Termination; Effective Date.
(i)    By Company. Company may terminate Executive's employment without Cause on
thirty (30) days' notice or, at its election, may pay Executive in lieu of any
required notice. Company may terminate Executive's employment immediately for
Cause. If the Company claims Cause, the Company's notice shall set forth the
basis for the “Cause.”
(ii)    By Executive With Good Reason. Executive may terminate his employment
for Good Reason by providing written notice of good reason termination within
thirty (30) days after Executive has received Notice, or has actual knowledge,
whichever is first, of the initial occurrence of the alleged Good Reason Event
(“Notice of Good Reason Termination”). His Notice of Good Reason Termination
must (x) identify the Good Reason Event and the date of its initial existence;
(y) invite the Company to remedy the Good Reason Event, and (z) state the
Executive's intention to terminate his employment for Good Reason as of a
Termination Date no more than ten (10) days following the expiration of the
Company's cure period described in the next sentence. Before a Termination for
Good Reason shall be effective, the Company shall have a period of thirty (30)
days from the date it receives Executive's Notice of Good Reason Termination to
remedy the conditions claimed to give rise to a Good Reason Event. If the
Company fails to remedy the conditions claimed to give rise to a Good Reason
Event by the end of the thirty (30) day cure period, Executive's Termination for
Good Reason will be effective on the Termination Date stated in the Notice of
Good Reason Termination..
(iii)    By Executive, Other than for Good Reason. Executive may voluntarily
terminate Executive's employment without Good Reason upon notice of termination
to Company, which notice identifies the Termination Date. A voluntary
termination will be effective on the identified Termination Date.
4.    Termination Benefits on Involuntary Termination. If Executive's employment
has terminated as a result of an Involuntary Termination, and if Executive signs
and does not revoke the release of claims with the Company pursuant to Section 8
hereof (the “Release”),

PAGE 3 - Employment Agreement

--------------------------------------------------------------------------------




Executive shall be entitled to the following Involuntary Termination benefits as
of the Termination Date:
(a)    Equity Acceleration within a Control Change Window. If the Termination
Date is within a Control Change Window (as defined below), (i) all of the shares
underlying the options that are unvested as of the Termination Date that were
granted to Executive shall vest so that Executive will be treated as being
vested in and able to exercise, pursuant to the terms thereof, all of the shares
underlying such unvested options; and (ii) all of the restricted stock units
that are unvested as of the Termination Date that were granted to Executive
shall vest so that the Company's right of repurchase shall lapse with respect to
all of the shares underlying such unvested restricted stock units, as of the
later of the Termination Date or the Change of Control. A “Control Change
Window” is defined as the period between (x) the earlier of: (i) six months
prior to a Change of Control or (ii) the signing of a definitive agreement for a
Change of Control that leads to the Change of Control contemplated in that
agreement within twelve (12) months, and (y) twelve (12) months after the Change
of Control. If Executive vests in his equity awards under this paragraph as of a
Change of Control that occurs after the Termination Date, Executive shall have
three (3) months from the date of the Change of Control to (i) exercise his
newly-vested options, and (ii) buy back any restricted stock units that the
Company repurchased, but otherwise would have vested, at the price the Company
purchased them from Executive. The provisions set forth in this Section 4(a)
shall automatically supplement vesting provisions in any and all equity grant
agreements, understandings, and discussions, whether written or oral, between
the Executive and the Company entered into up until the date of a Change of
Control, and shall not be superseded by any integration clause or supersession
clause in any such grant agreement unless and only to the extent this Agreement
and this Section 4(a) is specifically identified in any subsequent, written
equity grant agreement between the Executive and the Company.
(b)    Equity Acceleration in the one year following a Control Change Window. If
the Termination Date is within the year immediately following a Control Change
Window (as defined in the previous paragraph) (i) all of the shares underlying
the options that are unvested as of the Termination Date that were granted to
Executive, and that would otherwise have vested during that year following the
Control Change Window, shall vest as of the Termination Date, so that Executive
will be treated as being vested in and able to exercise, pursuant to the terms
thereof, all of the shares underlying such unvested options; and (ii) all of the
restricted stock units that are unvested as of the Termination Date that were
granted to Executive, and that would otherwise have vested during that year
following the Control Change Window, shall vest as of the Termination Date, so
that the Company's right of repurchase shall lapse with respect to all of the
shares underlying such unvested restricted stock units as of the Termination
Date.
(b)    Severance Pay. The Company will pay the termination-base salary and the
termination-base target bonus, each as defined on Exhibit A, and any bonus
earned with respect to the prior year that has not yet then been paid, in a lump
sum on or before the first regularly scheduled pay immediately following the
Release Deadline (as defined below) pursuant to Section 8. All payments to
Executive shall be reduced by such amounts as are required to be withheld by
law.

PAGE 4 - Employment Agreement

--------------------------------------------------------------------------------




(c)    COBRA Benefits. Provided Executive is eligible and properly elects
coverage, the Company will pay all COBRA premiums to extend Executive's group
health insurance coverage for twelve (12) months following the Termination Date.
5.    Accrued Wages and Vacation, Expenses always payable. Without regard to the
reason for, or the timing of, Executive's termination of employment: (i) the
Company shall pay the Executive any unpaid base salary due for periods prior to
the Termination Date; (ii) the Company shall pay Executive all of Executive's
accrued and unused vacation through the Termination Date; and (iii) following
submission of proper expense reports by Executive, the Company shall reimburse
Executive for all expenses reasonably and necessarily incurred by the Executive
in connection with the business of the Company prior to the Termination Date.
These payments shall be made promptly following termination and within the
period of time mandated by law.
6.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the United
States Internal Revenue Code (the “Code”), and (ii) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive's benefits under this Agreement shall be either
(a) delivered in full, or
(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
Any determination required under this section shall be made in writing by the
Company's independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section. All payments made under this Agreement shall be
subject to reduction for all applicable federal, state, and local tax
withholdings and any other required withholdings. Any reduction payments and/or
benefits required by this Agreement shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant for Executive's equity awards.

PAGE 5 - Employment Agreement

--------------------------------------------------------------------------------




If two or more equity awards are granted on the same date, each award will be
reduced on a pro-rata basis.
7.    Successors.
(a)    Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the Company's obligations under this Agreement and agree expressly
to perform the Company's obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company's business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.
(b)    Executive's Successors. Without the written consent of the Company,
Executive may not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
8.    Execution of Release Agreement upon Termination. As a condition of
receiving the benefits under Section 4 of this Agreement, Executive must sign
(in a form acceptable to the Company and Executive) and not revoke a Release, so
that the Release is fully effective no later than sixty (60) days following
Executive's separation from service (the “Release Deadline”). No benefits under
Section 4 will be paid or provided until the Release becomes effective. In the
event the separation occurs at a time during the calendar year where it would be
possible for the Release to become effective in the calendar year following the
calendar year in which Executive's separation occurs, any benefits that would
otherwise be considered Deferred Payments (as defined in Section 10) will be
paid or commence to be paid, as applicable, on the first regularly scheduled pay
date immediately following the Release Deadline, subject to Section 10 below.
9.    Litigation/Audit Cooperation. Following the termination of Executive's
employment for any reason, Executive shall reasonably cooperate with the Company
or any of its subsidiaries or affiliates (the “Company Group”) in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving any member of the Company
Group with respect to matters relating to Executive's employment with or service
as a member of the board of directors of any member of the Company Group other
than a third party proceeding in which Executive is a named party and Executive
and the Company (or the applicable member(s) of the Company Group) have not
entered into a mutually acceptable joint defense agreement (collectively,
“Litigation") or (b) for a two (2) year period following the Termination Date,
any audit of the financial statements of any member of the Company Group with
respect to the period of time when Executive was employed by any member of the
Company Group (“Audit”). Executive acknowledges that such cooperation may
include, but shall not be limited to, Executive making himself available to the

PAGE 6 - Employment Agreement

--------------------------------------------------------------------------------




Company or any other member of the Company Group (or their respective attorneys
or auditors) upon reasonable notice for: (i) interviews, factual investigations,
and providing declarations or affidavits that provide truthful information in
connection with any Litigation or Audit; (ii) appearing at the request of the
Company or any member of the Company Group to give testimony without requiring
service of a subpoena or other legal process; (iii) volunteering to the Company
or any member of the Company Group pertinent information related to any
Litigation or Audit; (iv) providing information and legal representations to the
auditors of the Company or any member or any member of the Company Group, in a
form and within a timeframe requested by the Board, with respect to the
Company's or any member of the Company Group's opening balance sheet valuation
of intangibles and financial statements for the period in which Executive was
employed by the Company or any member of the Company Group; and (v) turning over
to the Company or any member of the Company Group any documents relevant to any
Litigation or Audit that are or may come into Executive's possession. The
Company shall reimburse Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 9, including lodging
and meals, upon Executive's submission of receipts. The Company shall also
compensate Executive for each hour that Executive provides cooperation in
connection with this Section 9 at an hourly rate equal to Executive's
termination-base salary plus his termination-base bonus, each as defined on
Exhibit A, divided by 2080. Executive shall submit invoices for any month in
which Executive performs services pursuant to this Section 9 that details the
amount of time and a description of the services rendered for each separate day
that Executive performed such services. Any reimbursement requests pursuant to
this Section 9 must be submitted within sixty (60) days of the day Executive
incurs such expenses. The Company shall reimburse Executive within fifteen (15)
days of receiving a reimbursement request from Executive.
10.    409A Savings Clause.
(a)     Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments (as defined below) or other severance benefits that otherwise are
exempt from Section 409A (as defined below) pursuant to Treasury Regulation
Section 1.409A-1(b)(9) shall become payable until Executive has a “separation
from service” within the meaning of Section 409A.
(b)    Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of his separation from service (other than due to
death), and the severance payments and benefits payable to him, if any, pursuant
to the Agreement, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”), such Deferred Payments that otherwise are
payable within the first six (6) months following his separation from service
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of his separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, in the event of Executive's death following his
separation from service but prior to the six (6) month anniversary of
Executive's separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive's death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.

PAGE 7 - Employment Agreement

--------------------------------------------------------------------------------




Each payment and benefit payable under the Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(c)     Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement. Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement. For purposes of this Agreement,
“Section 409A Limit” means the lesser of 2 times: (i) Executive's annualized
compensation based upon the annual rate of pay paid to Executive during
Executive's taxable year preceding Executive's taxable year of his termination
of employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which your employment is terminated.
(d)    Any reimbursement payments made to Executive pursuant to Section 5 shall
be paid to the Executive on or before the last day of Executive's taxable year
following the taxable year in which the related expense was incurred. The
reimbursements pursuant to Section 5 are not subject to liquidation or exchange
for another benefit, and the amount of such reimbursements that Executive
receives in one taxable year shall not affect the amount of such reimbursements
that Executive receives in any other taxable year.
(e)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. Executive and
the Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.
11.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
12.    Arbitration.
(a)    Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Santa Clara County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant

PAGE 8 - Employment Agreement

--------------------------------------------------------------------------------




injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction. The Company shall be responsible for paying the costs of
the arbitration proceeding (for example, arbitrator's fees and costs, transcript
of the hearing), but each party shall be responsible for his or its attorneys'
fees.
(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.
(c)    Executive understands that nothing in this Section modifies Executive's
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.
(d)    EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE'S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
(i)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.
(ii)    ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
CONSTITUTION OR STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR
LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE
CALIFORNIA LABOR CODE (except for claims for underlying workers' compensation
benefits); and
(iii)    ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
13.    Proprietary Information and Inventions Assignment Agreement. Executive
shall execute and comply with the terms of the Company's standard Proprietary
Information and Inventions Assignment Agreement.

PAGE 9 - Employment Agreement

--------------------------------------------------------------------------------




14.    Miscellaneous Provisions.
(a)    Effect of Any Statutory Benefits. If any severance benefits are required
to be paid to the Executive upon termination of employment with the Company as a
result of any requirement of law or any governmental entity in any applicable
jurisdiction, the aggregate amount payable pursuant to Section 4 hereof shall be
reduced by such amount.
(b)    Effect of Standard Company Policy. To the extent that any severance
benefits are required to be paid to the Executive upon termination of employment
with the Company as a result of any standard Company policy, Executive shall be
entitled to the greater of benefits available under such policy or under this
Agreement, but not both.
(c)    No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Executive may receive from any other source.
(d)    Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(e)    Integration; Amendment. This Agreement and any agreements referenced
herein represent the entire agreement and understanding between the parties as
to the subject matter herein and collectively supersede all prior or
contemporaneous agreements, whether written or oral, with respect to the same
subject matter, including the employment agreement entered into between
Executive and the Company, dated March 31, 2008 and the employment agreement
entered into with effect from April 1, 2009. For clarification purposes and the
avoidance of any doubt, this Agreement shall not affect any agreements between
the Company and Executive regarding intellectual property matters or
confidential information of the Company. This Agreement may be amended only by a
written agreement, signed by the parties to be bound by the amendment that
specifically references this Agreement.
(f)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws, but not
the conflicts of law rules, of the State of California.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together will constitute
one and the same instrument.

PAGE 10 - Employment Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
Pixelworks, Inc.
Executive
By:
/s/ Richard Sanquini
By:
/s/ Bruce Walicek
Richard Sanquini, Board Chair, for the Company
Bruce Walicek






PAGE 11 - Employment Agreement

--------------------------------------------------------------------------------




EXHIBIT A
Executive: Bruce Walicek


Base Salary:
For 2012:  $325,000 annually, payable on standard payroll schedules, to be
reviewed periodically by the Compensation Committee of the Board of Directors.
2012 Bonus Plan:
To be established by the Compensation Committee.
Termination Base
Executive's Termination-Base Salary and Termination-Base Target Bonus are as
follows:


Termination-Base Salary: The higher of actual, annual base salary then in
effect, or $325,000.


Termination-Base Target Bonus: The higher of Executive's actual bonus target for
the then-current year, or $325,000.
Equity Awards
Executive's awards of equity or equity-based compensation shall be as determined
from time to time by the Compensation Committee.



Pixelworks, Inc.
Executive
By:
/s/ Richard Sanquini
By:
/s/ Bruce Walicek
Richard Sanquini, Board Chair, for the Company
Bruce Walicek






